DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered. 
 Response to Amendment
3.	This Office Action is issued in response to Applicant’s request for continued examination filed on October 20, 2020 in which claims 1-21 are presented for examination.
4.	Claims 1-21 are pending, of which claims 1, 12, and 18 are in independent form.5.	Claims 1, 12, and 18 are amended.6.	The previous objections to the claim is withdrawn in the instant Office Action.
7.	As a result of Applicant's amendment, the previous 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph rejection is withdrawn.

Response to Arguments
8.	Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. U.S. Patent 8,996,627 B1 (hereinafter Urano) in view of Bayen et al. U.S. 2015/0142953 A1 (hereinafter Bayen) further in view of Sally et al. U.S. Patent 7,353,235 B2 (hereinafter Sally) further in view of Pedersen et al. U.S. 2013/0018856 A1 (hereinafter Pedersen).

Regarding claim 1, Urano discloses a method, implemented at least in part by a computing device, for creating compressed bitsets storing information related to user activity (Urano [col. 1, lines 46-67] where one of the embodiments of the invention is collecting a user activity data to produce and encoded format of a user activity data. See also [col. 9, lines 32-58] where the encoder [Figure 2, element 164] encode and serialize a user activity data), the method comprising: 	monitoring a new activity being performed within a computing environment (Urano [col. 9, lines 12-18col. 8, lines 39-46, and lines 60-65] e.g. “…activities include friend requests, a post to a source being monitored, or any other activity on the social network of importance to the user”). 	Urano is not clear on the following features: obtaining a set of compressed bitsets, wherein the set of compressed bitsets represents followable aspects of activities being performed within the computing environment, wherein each followable is represented by a unique one of the bitsets and each of the activities is represented by bit 54, 57 is appended to a determined division word DW, 45, 46, 47, 48, 49 at the position of the most significant bit MSB by adding a bit in front of the determined division word”. See also [0078]-[0080] e.g., “which comprises a compressed bitmap representing sequentially corresponding bits in an uncompressed bitmap, said compressed bitmap comprising words having a length of WL bits, each of the words of the compressed bitmap”. See also [0160]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Pedersen teachings to Urano, Bayen, and Sally system. Skilled artisan would have been motivated to the storage requirements for compression scheme can be diminished. The need for tracking the length of each bitmap word while performing the compression or decompression can be eliminated.
 
.
Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a method, wherein the set of compressed bitsets comprises a compressed bitset for each unique followable associated with the activities being performed by users within the computing environment (Bayen [0101] where user activities summarized).
Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a method, wherein each compressed bitset, of the set of compressed bitsets, has the same number of bits (Bayen [0061] where bits in an array has similar length).

Regarding claim 6, the rejection of claim 1 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a method, wherein the appending bits to the obtained set of compressed bitsets comprises appending a bit value to each compressed bitset for the new activity (Bayen [0058-0060] where sequence of bit array generate for each detected (tracked) user activity or events)).

Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a method, wherein the appending bits to the obtained set of compressed bitsets comprises: 	for each compressed bitset, appending one bit: 	when the compressed bitset is associated with a followable that is one of the identified followable, setting the one bit to a first bit value indicating the followable is one of the identified followables (Bayen [0058] where bit array represent user activities where each bit value of “1” represent event that was detected and followable); and 
Regarding claim 8, the rejection of claim 7 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a method, wherein the first bit value is a one, and wherein the second bit value is a zero (Bayen [0058] e.g. … Each bit value of "1" or 0 represents either a detection or non-detection of an event).
 Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a method, further comprising:  	monitoring one or more additional new activities being performed within the computing environment (Urano [col. 8, lines 39-46, and lines 60-65] e.g. “…activities include friend requests, a post to a source being monitored, or any other activity on the social network of importance to the user”); and 	performing the obtaining, the identifying, and the appending for the one or more additional new activities being performed (Urano [col. 8, lines 35-55] where activity collector module obtaining and identifying any new user activities).

Regarding claim 11, the rejection of claim 1 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a method, wherein each compressed bitset, of the set of compressed bitsets, contains a sequence of bits, and wherein each bit, of the sequence of bits, is associated with a different activity (Bayen [0058-0059] 
Regarding claim 12, Urano discloses a stream engine environment, the stream engine environment (Urano [Figure 2, elements 152 and 154]) comprising: 	one or more computing devices comprising processing units and memory (Urano [Figure 3, element 235]) and memory (Urano [Figure 3, element 237]); and 	one or more data stores storing a set of compressed bitsets (Urano [Figure 3, element 239]); 	the stream engine environment configured to perform operations for providing custom streams of activity (Urano [col. 1, lines 46-50 & col.9, lines 60 – col. 10, lines 4] where the activity stream system provides a custom streams of user activities), the operations comprising: 	receiving a query for a custom stream, the query comprising an indication of one or more followables (Urano [col.9, lines 60-66] e.g. activity streams front end 152 is software or routines for processing requests that are received from the client devices); 	performing the query using the one or more compressed bitsets identified for the custom stream and the one or more followables (Urano [col. 8, lines 47-55 ] where the social network activity collector retrieves and collects activity information); and  	providing a view of the custom stream using results of the query (Urano [col. 9, lines 26-31] e.g. “The activity database 210 is also coupled to the activity streams front end 152 to provide activity information responsive to queries from the client devices 115 and to provide the raw data used to generate the activity stream”).bit 54, 57 is appended to a determined division word DW, 45, 46, 47, 48, 49 at the position of the most significant bit MSB by adding a bit in front of the determined division word”. See also [0078]-[0080] e.g., “which comprises a compressed bitmap representing sequentially corresponding bits in an uncompressed bitmap, said compressed bitmap comprising words having a length of WL bits, each of the words of the compressed bitmap”. See also [0160]). 	Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Pedersen teachings to Urano, Bayen, and Sally system. Skilled artisan would have been motivated to the storage requirements for compression scheme can be diminished. The need for tracking the length of each bitmap word while performing the compression or decompression can be eliminated.
 	Regarding claim 13, the rejection of claim 12 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a stream engine environment, wherein each followable, of the one or more followables, is associated with a compressed bitset, of the one or more bitsets (Bayen [0004] Applicant, in the original disclosure, [0028] defined that a bitset is “A bitset is an array of bits in which each bit can be on or off.” Here Bayen describes that bits arranged as an array to reflect a user activity).
the rejection of claim 12 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a stream engine environment, wherein the one or more followables are one or more of who, what, when, where, and why followables (Bayen [0035] where variety of considerations identified about a user, how a user spend his time, how frequently he visit a page, etc.. The Five Ws and One H, 5W1H or six Ws are questions whose answers are considered basic in information gathering or problem solving. Bayen implemented this 5W1H to know about a user in a social websites).
Regarding claim 15, the rejection of claim 12 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a stream engine environment, wherein the set of compressed bitsets comprises a compressed bitset for each unique followable associated with the activities being performed by users within the stream engine environment, and wherein each compressed bitset, of the set of compressed bitsets, has the same number of bits (Bayen [0101] where user activities summarized), and wherein each compressed bitset, of the set of compressed bitsets, has the same number of bits (Bayen [0061] where bits in an array has similar length).
Regarding claim 16, the rejection of claim 12 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a stream engine environment, wherein the view of the custom stream comprises a list of activities that match the query (Bayen [0140] where the system identify user request and provide response).
 	determining one or more bit locations in the compressed bitsets that satisfy the query, the one or more bit locations corresponding to one or more activities that satisfy the query (Bayen [0140] where the system identify user request and provide response).
Regarding claim 18, Urano discloses a computer-readable storage medium storing computer-executable instructions for causing a computing device to perform a method for managing inbox streams using compressed bitsets, the method comprising: 	receiving a query for a custom stream, the query comprising an indication of one or more followables (Urano [col.9, lines 60-66] e.g. activity streams front end 152 is software or routines for processing requests that are received from the client devices). 	Urano is not clear on the following features: obtaining a compressed bitset representing the inbox stream, [wherein each bitset represents a unique followable aspect of activities being performed in a computing environment, and each activity is represented by at least one bit location and at least one bit value in each of the bitsets];	However, Bayen discloses obtaining a compressed bitset representing the inbox stream [wherein each bitset represents a unique followable aspect of activities being performed in a computing environment, and each activity is represented by at least one bit location and at least one bit value in each of the bitsets] (Bayen [0004] Applicant, in the original disclosure, [0028] defined that a bitset is “A bitset is an array of bits in which each bit can be on or off.” Here Bayen describes that bits arranged as an array to reflect bit 54, 57 is appended to a determined division word DW, 45, 46, 47, 48, 49 at the position of the most significant bit MSB by adding a bit in front of the determined division word”. See also [0078]-[0080] e.g., “which comprises a compressed bitmap representing sequentially corresponding bits in an uncompressed bitmap, said compressed bitmap comprising words having a length of WL bits, each of the words of the compressed bitmap”. See also [0160]).

Regarding claim 19, the rejection of claim 18 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a computer-readable storage medium, further comprising:    	tracking a last time the user viewed the inbox stream (Urano [col. 8, lines 39-46, and lines 60-65] e.g. “…activities include friend requests, a post to a source being monitored, or any other activity on the social network of importance to the user”); and  	wherein the one or more new activities are activities that occurred since the last time the user viewed the inbox stream (Urano [col. 9, lines 3-18] where user activities are monitored).
Regarding claim 20, the rejection of claim 18 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a computer-readable storage medium, further comprising: 	receiving a change to the followables currently associated with the inbox stream (Urano [col.9, lines 60-66] e.g. activity streams front end 152 is software or routines for  	appending additional bits to the compressed bitset representing one or more additional new activities according to the changed followables, wherein the one or more additional new activities occurred after receiving the change to the followables (Pedersen [0055]-[[0058] describes a bitmap compression data structure. Bitmap is a representation in which each item corresponds to one or more bits of information, especially the information used to control the display of a computer screen, e.g., “which comprises a compressed bitmap representing sequentially corresponding bits in an uncompressed bitmap, said compressed bitmap comprising words having a length of WL bits, each of the words of the compressed bitmap”. See also [0078]-[0081] describes bitmap compressing and grouping (i.e. appending) to generate a bitmap word, e.g., “which comprises a compressed bitmap representing sequentially corresponding bits in an uncompressed bitmap, said compressed bitmap comprising words having a length of WL bits, each of the words of the compressed bitmap”. See also [0160]).
Regarding claim 21, the rejection of claim 18 is hereby incorporated by reference, Urano, Bayen, Sally, and Pedersen discloses a computer-readable storage medium, further comprising: 	maintaining a read-tracking compressed bitset that records which activities represented in the stream inbox have been read by the user (Urano [col. 9, lines 60 – col. 10, lines 10] where user activity events represented in the activity stream).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERHANU MITIKU/Examiner, Art Unit 2156                   
/MATTHEW ELL/Primary Examiner, Art Unit 2145